Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Remove the semi-colon on the last line of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4-12, 14, 16-22, 24 & 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 18, recitation “said stator comprising at least one stator magnet dimensioned wider than at least one of the at least one flexible upper stability permanent magnet or the at least one flexible lower stability permanent magnet; wherein the at least one flexible upper stability permanent magnet and the at least one flexible lower stability permanent magnet are dimensioned to substantially maintain the attractive force value with the stator nearly uniformly4 of 13Application Ser. No. 15/616395 Attorney Docket No. 7474-071Client Docket No. 11-0806-US-CNTas the rotor grows outward radially…” is new matter.  The recitation includes embodiments beyond the scope originally disclosed or suggested by the specification. The language recites “at least one stator magnet dimensioned wider than at least one of the at least or the at least one flexible lower stability permanent magnet….”  But, the alternative “or” includes embodiments not disclosed or suggested.  In all disclosed embodiments with a stator magnet, an upper rotor stability magnet and a lower rotor stability magnet, the stator magnet is wider than both the upper and lower rotor stability magnets. For instance, Fig.8c (¶[0046]) shows the embodiment to which claim 18 is directed. It is evident that stator PM 206 (as well as other stator PMs 207 and 212) is wider than both upper and lower rotor stability magnets 204 & 210. There are no embodiments disclosing, for example, a stator magnet wider than the upper stability rotor magnet but narrower than the lower rotor stability magnet, nor is this suggested by the specification. In fact, in this respect the recitation is contrary to the teaching of the specification because ¶[0046] states that “[t]he stator PM 206 is sufficiently wide such that the attractive force is nearly uniform as the rotor composite rim 202 grows outward radially”.  This suggests that in order for the upper and lower permanent rotor magnets to perform the function of “substantially maintain[ing] the attractive force value with the stator nearly uniformly as the rotor grows radially outward”, the stator magnet must necessarily be wider than both the upper and lower permanent magnets.  
Claims 4-12, 14, 16-22, 24 & 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, “…said stator comprising at least one stator magnet dimensioned wider than at least one of the at least one flexible upper stability permanent magnet or the at least one flexible lower stability permanent magnet; wherein the at least one flexible upper stability permanent magnet and the at least one flexible lower stability permanent magnet are only one of the upper or lower stability permanent magnets.  The subsequent language of the recitation is indefinite because if, for example, the stator magnet is wider than only the upper stability rotor magnet, it is unclear how “…the at least one flexible lower stability permanent magnet [is] dimensioned to substantially maintain the attractive force value with the stator nearly uniformly4 of 13Application Ser. No. 15/616395 Attorney Docket No. 7474-071Client Docket No. 11-0806-US-CNTas the rotor grows outward radially…” and, vice versa, if the stator magnet is wider than only the lower stability rotor magnet, it is unclear how “…the at least one flexible upper stability permanent magnet [is]….dimensioned to substantially maintain the attractive force value with the stator nearly uniformly4 of 13Application Ser. No. 15/616395 Attorney Docket No. 7474-071Client Docket No. 11-0806-US-CNTas the rotor grows outward radially….”   
Claim 26 repeats limitations of claim 18 and thus fails to further limit.
In claim 27, the “flywheel energy storage device” is indefinite in scope, since it is not clear what elements are included under this description.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 & 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of U.S. Patent No.10,826,348 (“the patent”) in view of Blume (US 6,707,361).  


Claim 18 of the application

A flywheel rotor for use in a hollow open-core flywheel assembly for storing and releasing energy, said flywheel rotor comprising:
 

a rotor rim, the rotor having an inner surface and an outer surface; 


at least one upper stability permanent magnet affixed on the inner surface of the rotor;



at least one lower stability permanent magnet affixed on the inner surface; 

wherein the rotor in use establishes an attractive force value in a position at rest between the flywheel rotor and a stator, 



said stator positioned in close proximity with the rotor; 

said stator comprising at least one stator magnet dimensioned wider than at least one of the at least one flexible upper stability permanent magnet or the at least one flexible lower stability permanent magnet; 


wherein the at least one upper stability permanent magnet and the at least one lower stability permanent magnet are dimensioned to substantially maintain the attractive force value with the stator nearly uniformly as the rotor grows outward radially when the rotor is operating at circumferential velocities of from about 300 m/s to about 3000 m/s; 

Claim 1 of the patent:

A method for storing energy in an open core architecture flywheel assembly for sub-sequent release upon demand comprising: providing a hollow substantially cylindrical rotor assembly 

a rotor rim having an inner and outer surface, 


a rotor rim having an inner and outer surface, said rotor rim comprising a first flexible rotor magnet on the inner surface of the rotor rim; 


a second flexible rotor magnet affixed to the inner surface of the rotor rim; 

the stator magnet substantially maintaining a nearly uniform attractive force with the first flexible rotor magnet as the rotor grows outward radially when the rotor assembly is operating 

a stator assembly in close proximity with the rotor rim…; 

affixing at least one stator magnet on the stator, said stator magnet dimensioned wider than the first flexible rotor magnet to establish an attractive force at rest; 



the stator magnet substantially maintaining a nearly uniform attractive force with the first flexible rotor magnet as the rotor grows outward radially when the rotor assembly is operating at circumferential velocities of from about 300 m/s to about 3000 m/s; 






and wherein the at least one flexible upper stability permanent magnet and the at least one flexible lower stability permanent magnet comprise a material having a Young's modulus of from about 0.01 MPa to about 2 MPa. 
wherein at least one of the first flexible rotor magnet and the second flexible rotor magnet comprises a material having a Young's modulus of from about 0.01 MPa to about 2 MPa. 


Claims 1 & 5 of the patent do not further disclose “wherein the at least one flexible upper stability permanent magnet and the at least one flexible lower stability permanent magnet comprise FeBNd powder.”
	But, Blume teaches a bonded flexible permanent magnet comprising a powder of rare earth magnet alloy such as neodymium-iron-boron (Nd-Fe-B) bonded in a binder resin of nitrile rubber (abstract; c.1:10-30). Blume’s bonded permanent magnets exhibit high mechanical flexibility and elasticity, good magnetic properties, and good heat aging (c.2:23-30).  Further, Blume’s Nd-Fe-B magnet material dispersed in rubber is identical in composition to the magnet exhibiting a Young’s modulus in the range of from about 0.01 MPa to about 2 MPa (see specification ¶[0035]). 
Thus, it would have been further obvious to make the flexible magnets of claims 1 & 5 of the patent from FeBNd powder and with a Young’s modulus in the range of from about 0.01 MPa to about 2 MPa since Blume teaches FeBNd bonded permanent magnets exhibit high mechanical flexibility and elasticity, good magnetic properties, and good heat aging.
	Regarding claim 26, claim 5 of the patent recites “at least one of the first flexible rotor magnet and the second flexible rotor magnet comprises a material having a Young's modulus of from about 0.01 MPa to about 2 MPa.”



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of the patent & Blume as applied to claim 18 above, further in view of Nayfeh (US Pat.Pub.2010/0203351). 
The combination does not further teach the rotor rim comprises “a material having a tensile strength of from about 2 GPa to about 20 GPa” (claim 4).
	But, Nayfeh teaches composite materials using nanostructures which exhibit high strength properties and other beneficial characteristics (¶[0002]). Nayfeh notes nanostructures such as carbon nanotubes (CNTs) exhibit extraordinary strength (¶[0042]-¶[0043]). Nayfeh’s carbon nanotubes and/or carbon nanofibers are dispersed in a matrix of glass or metal and can be used in the production of high performance glass and metal nanocomposite flywheel rings (¶[0058]-¶[0059]). Nayfeh’s high performance glass/nanotube materials have a minimum tensile strength of 20-25 GPa (¶[0059]) and thus overlap the claimed range. Also, it is noted Nayfeh’s high performance glass/nanotube materials are identical to the carbon-, glass- or metal-containing material Applicant’s specification ¶[0007] discloses as having the same tensile strength range. 
It would thus have been obvious to use a material with a tensile strength of from about 2 GPa to about 20 GPa such as a carbon nanotube-containing material for the flywheel rotor of claims 1 & 5 of the patent & Blume since Nayfeh teaches this material would have been desirable for its extraordinary strength and was known for use in the production of flywheel rotors.   
Claims 5-6 & 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of the patent & Blume as applied to claim 18 above, further in view of Rao (US 5,721,459).
The combination does not further teach the rotor comprises “a material selected from the group consisting of carbon-fiber-containing material, glass-fiber containing material, metal-containing-material, and combinations thereof” (claim 5) or that the rotor comprises “a fiber composite rotor rim” (claim 24). 
	But, Rao teaches a flywheel rotor 510 with a rim 556 fabricated from a high strength composite material such as a carbon/fiber composite (c.5:20-21).  
 	Thus, it would have been obvious to make the rotor of claims 1 & 5 of the patent & Blume from “a material selected from the group consisting of carbon-fiber-containing material, glass-fiber containing material, metal-containing-material, and combinations thereof” and the rotor rim from “a fiber composite” since Rao teaches a rotor and rotor rim comprising carbon/fiber composite would have high strength.  
	Regarding claim 6, in Rao the rim material comprises a matrix of materials selected from the group consisting of, e.g., epoxy graphite (c.7:35-c.8:10).
Claims 7-12, 19 & 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of the patent, Blume & Rao as applied to claim 5 above, further in view of Nayfeh. 
The combination, in particular Rao, does not further teach the carbon-fiber-containing material comprises “a carbon nanotube-containing material.”
	But, Nayfeh teaches composite materials using nanostructures which exhibit high strength properties and other beneficial characteristics (¶[0002]). Nayfeh notes nanostructures 
Thus, it would have been obvious to provide the carbon-fiber-containing material of the rotor of claims 1 & 5 of the patent, Blume & Rao with a carbon nanotube-containing material since Nayfeh teaches this material would have been desirable for its extraordinary strength and was known for use in the production of flywheel rotors.   
Regarding claim 8, Nayfeh teaches single-walled carbon nanotubes (SWNTs; ¶[0041]-¶[0046]; claim 4).
Regarding claim 9, Nayfeh teaches hollow, multi-walled carbon nanotubes (MWNTs; ¶[0042]-¶[0047]).  
Regarding claim 10, Nayfeh’s hollow, multi-walled carbon nanotubes have a density of about 0.2 gm/cm3 and a minimal material strength of at least about 45 GPa (Table I; ¶[0059]; ¶[0064]).  
	Regarding claims 11-12, the flywheel rotor of the combination reads on all the claimed structural elements including a flywheel comprising multi-walled carbon nanotubes and thus intrinsically comprises “an energy density of at least about 473 Wh/kg” and “a wall strength of at least about 300 GPa”. 

Regarding claim 21, Nayfeh teaches single wall nanotubes having a density of 2.6 g/cm3 (Table I, ¶[0064]), thus falling within the range of a density ranging “from about 0.2 g/cm3”.  
Regarding claim 22, Nayfeh’s multi-walled carbon nanotubes have material (tensile) strength of about 150 GPa (Table I, ¶[0064]) and thus encompass “about 45 GPa”.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of the patent & Blume as applied to claim 18 above, further in view of Weilbach et al. (US 5,019,738).
The combination does not further teach the flexible upper stability permanent magnet and the flexible lower stability permanent magnet “extend about the entire circumference” of the inner surface of the rotor. 
But, Weilbach teaches an axial thrust control magnet assemblies 72 & 74 comprising annular upper and lower stability permanent magnets 78 that maintain fixed axial or longitudinal position of rotating sleeve 68 (c.4:43-56; c.5:12-19; Fig.4A).
It would have been obvious to modify the flexible upper stability permanent magnet and the flexible lower stability permanent magnet of claims 1 & 5 of the patent & Blume to extend about the entire circumference of the inner surface of the rotor since Weilbach teaches that annular magnets on the rotor maintain fixed axial or longitudinal position of the rotor.  
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of the patent & Blume as applied to claim 18 above, further in view of Post (US Pat.Pub.2012/0175985).

But, Post teaches a flywheel rotor for use in a hollow open-core flywheel assembly for storing and releasing energy in vehicles (¶[0005], ¶[0009] & ¶[0019]-¶[0020]).
Thus, it would have been obvious to use the flywheel rotor of claims 1 & 5 of the patent & Blume in a vehicle since Post teaches flywheel systems were used in vehicles for energy storage.  
	Regarding claim 17, Posts “vehicle” and “vehicular uses” encompass at least “terrestrial vehicles”.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of the patent, Blume, Rao & Nayfeh as applied to claim 7 above, further in view of Bethune (US 5,424,054).   
The combination, in particular Nayfeh, does not further teach the carbon nanotube-containing material comprises “an effective wall thickness of about 0.34 nm” (claim 20).
But, Bethune teaches carbon fibers each having a single-atomic-layer wall with diameters of 1.2 ± 0.1 nm (abstract; c.5:20-24; Fig.3). The atomic radius of carbon is 70 pm (0.070 nm)1. Thus, Bethune teaches carbon nanotube-containing material comprising a wall thickness of 0.070 nm. Bethune’s carbon nanotubes are constituents of composite materials such as reinforced polymers and metals and the carbon fibers provide such composites with improved properties such as greater strength, higher electrical and thermal conductivity and toughness (c.1:12-20). 
Thus, it would have been obvious to further modify the carbon nanotubes of claims 1 & 5 of the patent, Blume, Rao & Nayfeh and provide each with “an effective wall thickness of about .
 
Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered and are persuasive with respect to the rejection of claim 18 under 35 USC §103 over Post in view of Rao and Blume in that this combination does not further teach the stator comprises at least one stator magnet dimensioned wider than the at least one flexible upper stability permanent magnet and the at least one flexible lower stability permanent magnet, as seen in Fig.8c and disclosed in ¶[0046].   It is noted, however, that claim 18 suffers from rejections under 35 USC §112, first and second paragraphs, as set forth above.
To the extent that it relates to new grounds of rejection, applicant’s argument that Blume teaches away based on alleged teachings of “a desire to combat magnet elongation” are not persuasive. Blume teaches “[b]onded permanent magnets of the present invention exhibit a percent ultimate elongation greater than about 100%, and even greater than about 200%, thereby providing at least a 10-fold improvement in elasticity concurrently with good magnetic properties” (abstract).  Blume’s permanent magnets “exhibit high ultimate elongation, which is believed to have never been achieved in a flexible rare earth permanent magnet concurrently with good magnetic properties” (c.6:4-7). This is not a teaching away from the use of flexible may be added to the composition to regulate the stiffness and other physical properties of the magnet” (c.5:18-20).  Further, claim 1 of Blume encompasses broadly a flexible permanent magnet composition comprising “atomized, generally spherical rare earth magnet particles; and a binder comprising a nitrile rubber and a precipitated amorphous silica”.  Ethylene vinyl acetate is not included in the claim. Also, Blume’s composition as expressed in claim 1 corresponds to the claimed “FeBNd powder” dispersed in rubber. Per MPEP 2131, with respect to anticipation of this feature, “[w]hen a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Finally, even if Blume’s magnet composition is construed narrowly as comprising ethylene vinyl acetate, applicant’s statements do not establish that any reduction in elongation would render the magnet unsuitable in the claimed rotor flywheel since Blume’s magnets remain “flexible”, with “a percent ultimate elongation greater than about 100%” even with the ethylene vinyl acetate (c.2:23-40). The only basis for suitability of the claimed function is given by applicant’s specification ¶[0035]: “According to the present disclosure, these PMs must be sufficiently flexible to accommodate the radial growth or, "dimensional expansion", of the flywheel without breaking or otherwise compromising structural integrity or performance. As such, the PMs desirably have a relative low Young's modulus in the range of from about 0.01 MPa to about 2 MPa. An example of materials for these magnets includes those comprising FeBNd powder dispersed in rubber.”  The presence (or absence) of a thermoplastic resin is not a criteria disclosed as governing suitability of the magnet composition. Blume’s magnets comprising powdered Nd-Fe-B dispersed in a rubber binder (abstract; c.1:10-30) meet the disclosed criteria and explicitly disclose the claimed magnet. Per MPEP 2131.05, with respect to anticipation of this feature, “[a] reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.   
Finally, as noted in the previous Office Action, pp.10-11, Blume’s bonded permanent magnets comprise powdered Nd-Fe-B magnet material dispersed in a binder resin including a nitrile rubber (abstract; c.1:10-30). This is identical in composition to the claimed “FeBNd powder” permanent magnet.  Blume’s powder Nd-Fe-B magnet exhibits the same utility of being flexible, with high ultimate elongation (abstract; c.6:4-17).  Given the identical disclosed powdered Nd-Fe-B and rubber compound structure and the same utility of flexibility, and since it is expected that compounds similar in structure will have similar properties, Blume reads on the claimed range of Young’s modulus values. Per MPEP 2144.09, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.worldofmolecules.com/elements/carbon.htm